Exhibit  10.2


Settlement Agreement by and between
Imaging3, Inc. and Freestone Advantage Partners, L.P.,
dated March 28, 2012
 
SETTLEMENT AGREEMENT


This SETTLEMENT AGREEMENT (the “Agreement”), dated as of March 28, 2012, is by
and between Imaging3, Inc., a California corporation (the “Company”), and
Freestone Advantage Partners, L.P. (the “Claimant”).
 
RECITALS
 
A.           The Company, the Claimant and Cranshire Capital, L.P. (“Cranshire”)
entered into a Securities Purchase Agreement dated October 4, 2010 (the
“Securities Purchase Agreement”).
 
B           Pursuant to the Securities Purchase Agreement, the Company issued to
the Claimant various Warrants (as defined in the Securities Purchase Agreement)
to purchase shares of Common Stock (as defined below).
 
C.           A dispute arose between the Claimant and the Company with respect
to the Exercise Prices (as defined in the Warrants) of the Warrants as a result
of the issuance of securities by the Company pursuant to the securities purchase
agreement entered into by the Company on October 3, 2011 (the “October 2011
SPA”).


D.           The Company and the Claimant desire to settle all disputes and
claims between them in accordance with the terms of this Agreement.


AGREEMENTS
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Claimant and the
Company hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1. Company Release. The Company, on its own behalf and on behalf of its
Subsidiaries (as defined below) and its and their respective officers,
directors, affiliates, investors and other related Persons (as defined below)
(the Company and all of the foregoing Persons referred to above in this Section
3 are referred to herein as “Company Releasors”), hereby irrevocably, fully and
unconditionally releases and forever discharges (x) Claimant, (y) its general
partner and (z) each of the present and former directors, officers,
shareholders, members, managers, investment managers (including, without
limitation, Cranshire Capital Advisors, LLC and Downsview Capital, Inc.),
investment advisers, partners, employees, agents, advisors and representatives
of each of Claimant and its general partner (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title) and each Person, if any, who controls any
of Claimant or its general partner within the meaning of the Securities Act of
1933, as amended (the “1933 Act”), or the Securities Exchange Act of 1934, as
amended (the “1934 Act”), and each of the present and former directors,
officers, shareholders, members, managers, investment managers, investment
advisers, partners, employees, agents, advisors and representatives (and any
other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding the lack of such title or any other title) of such
controlling Persons and each of their direct and indirect related Persons
(Claimant and all such other Persons referred to above in clauses (y) and (z) in
this Section 3 are referred to herein collectively as the “Claimant Releasees”)
from all claims, actions, obligations, causes of action, suits, losses,
omissions, damages, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees and
costs of defense and investigation), expenses and liabilities, of every name and
nature, whether known or unknown, absolute or contingent, suspected or
unsuspected, matured or unmatured, both at law and in equity, (collectively, the
“Claims”) which any Company Releasor may now own, hold, have or claim to have
against any of the Claimant Releasees for, upon, or by reason of any nature,
cause, action or inaction or thing whatsoever which arises from the beginning of
the world to the date and time of this Agreement relating to the Company and its
Subsidiaries (collectively, the “Company Claims”). The Company, on behalf of
itself and its successors, assigns and other legal representatives and all of
the other Company Releasors, covenants that it will not (and that it will cause
all other Persons who may seek to claim as, by, through or in relation to any of
the Company Releasors or the matters released by the Company Releasors in this
Agreement not to) sue any of the Claimant Releasees on the basis of or related
to or in connection with any Company Claim herein released and discharged, as
provided in this paragraph. Notwithstanding the foregoing, nothing contained in
this paragraph shall release or relieve any obligations of Claimant under this
Agreement. “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
2. Claimant Release. Claimant, on its own behalf and on behalf of its officers
and directors (or managers (as applicable), (Claimant and all of the foregoing
Persons referred to above in this Section 4 are referred to herein as “Claimant
Releasors”), hereby irrevocably, fully and unconditionally releases and forever
discharges the Company and its present and former officers and directors (the
Company and its present and former officers and directors are referred to herein
collectively as the “Company Releasees”) from all Claims which the Claimant
Releasors may now own, hold, have or claim to have against any of the Company
Releasees for, upon, or by reason of any nature, cause, action or inaction or
thing whatsoever which arises from the beginning of the world to the date and
time of this Agreement relating to the Company and its Subsidiaries
(collectively, the “Claimant Claims”). Claimant on behalf of itself and its
successors, assigns and other legal representatives and the other Claimant
Releasors, covenants that it will not (and that it will cause all other Persons
who may seek to claim as, by, through or in relation to the Claimant Releasors
or the matters released by Claimant in this Agreement not to) sue any of the
Company Releasees on the basis of or related to or in connection with any of the
Claimant Claims herein released and discharged, as provided in this paragraph.
Notwithstanding the foregoing, nothing contained in this paragraph shall release
or relieve any obligations of the Company under (i) any of the 2010 Transaction
Documents (as defined below) or (ii) this Agreement. “2010 Transaction
Documents” means, collectively, the Transaction Documents (as defined in the
Securities Purchase Agreement).
 
 
2

--------------------------------------------------------------------------------

 
 
3. Agreements.
 
(a) Warrants. The Company and the Claimant have determined that Claimant is
entitled to (i) an Exercise Price (as defined in the Warrants) under each of
Claimant’s Warrants of $0.0119 per share as a result of the issuance of
securities by the Company pursuant to the October 2011 SPA and (ii) the
following as a result thereof: (x) 1,575,645.38 shares of Common Stock (as
defined below) issuable upon exercise of Claimant’s Series A Warrant (as defined
in the Securities Purchase Agreement), (y) 1,260,516.30 shares of Common Stock
issuable upon exercise of Claimant’s Series B Warrant (as defined in the
Securities Purchase Agreement) and (z) 1,575,645.38 shares of Common Stock
issuable upon exercise of Claimant’s Series C Warrant (as defined in the
Securities Purchase Agreement). “Common Stock” means (i) the Company’s shares of
common stock, no par value per share, and (ii) any capital stock into which such
common stock shall have been changed or any share capital resulting from a
reclassification of such common stock.
 
(b) Series B Warrant. The Company expressly acknowledges and agrees that (i) the
aggregate amount paid to the Company by Claimant upon all exercises of
Claimant’s Series B Warrant equaled $15,000.14 and (ii) the Current Available
Amount (as defined in Claimant’s Series C Warrant) as determined under
Claimant’s Series C Warrant as of the date of this Agreement is equal to
$18,750.18 and can never be less than $18,750.18 because the Series B Prior
Aggregate Exercise Amount (as defined in Claimant’s Series C Warrant) as
determined under Claimant’s Series C Warrant as of the date of this Agreement is
equal to $15,000.14. Claimant hereby agrees that Claimant’s Series B Warrant
shall terminate and be of no further force or effect simultaneously with the
occurrence of the Closing (as defined in the Claims Exchange Agreement (as
defined below)) and that the Company shall have no further obligation to deliver
the 1,260,516.30 shares of Common Stock remaining under Claimant’s Series B
Warrant, which were previously paid for by Claimant. “Claims Exchange Agreement”
means that certain Claims Exchange Agreement, dated as of March 28, 2012, by and
between the Company and Cranshire, as may be amended from time to time.
 
(c) Initial Exercise of Series A Warrant. On the first (1st) Business Day (as
defined in the Securities Purchase Agreement) immediately following the Closing,
Claimant shall exercise its Series A Warrant for 126,051 Warrant Shares (as
defined in the Series A Warrant) (such 126,051 Warrant Shares are referred to
herein as the “Voluntary Exercise Shares”) for an Aggregate Exercise Price (as
defined in the Series A Warrant) in cash equal to $1,500.01 (such $1,500.01 is
referred to herein as the “Resulting Aggregate Exercise Price”), provided that
exercises by Claimant of its Series A Warrant occurring on the date hereof
through and including the Closing Date shall reduce (x) on a share-for-share
basis the number of Voluntary Exercise Shares for which Claimant agrees to
exercise its Series A Warrant pursuant to this Section 55(c) and (y) on a
dollar-for-dollar basis the Resulting Aggregate Exercise Price.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Mandatory Exercise. If during any calendar month beginning with May 2012
while Claimant’s Series A Warrant or Series C Warrant remains outstanding (i)
the Closing Sale Price of the Common Stock on fifteen (15) or more Trading Days
during such calendar month (other than the last Trading Day of such calendar
month) is equal to or greater than $0.025 per share (as adjusted for stock
splits, stock combinations and the like occurring from and after the date of
this Agreement) and (ii) the quotient of (1) the sum of the daily trading volume
of the Common Stock (as reported on Bloomberg) for each Trading Day of such
calendar month (other than the last Trading Day of such calendar month) divided
by (2) the number of Trading Days in such calendar month (other than the last
Trading Day of such calendar month) is greater than or equal to 250,000 shares
per day (as adjusted for stock splits, stock combinations and the like occurring
from and after the date of this Agreement) and (iii) no Equity Conditions
Failure (as defined below) shall have occurred (determined as of 4:30 p.m. (New
York time) on the second last Trading Day of such calendar month) (each calendar
month in which the conditions in the immediately preceding clauses (i), (ii) and
(iii) are satisfied is referred to herein as a “Qualifying Month”), then the
Claimant shall exercise either its Series A Warrant or Series C Warrant on the
last Trading Day of such calendar month for an aggregate number of Warrant
Shares (as defined in the applicable Warrant) equal to the applicable Mandatory
Number of Warrant Shares (as defined below), in accordance with Section 1 of the
applicable Warrant, if Claimant receives a certification from the Company’s
chief executive officer or chief financial officer via e-mail between 4:30 p.m.
(New York time) on the second last Trading Day of a Qualifying Month and 4:30
p.m. (New York time) on the last Trading Day of such Qualifying Month certifying
that no Equity Conditions Failure has occurred (each a “Mandatory Exercise”).
Notwithstanding anything contained in this Section 5 to the contrary, (X) the
Claimant’s Series C Warrant shall not be subject to a Mandatory Exercise until
Claimant’s Series A Warrant has been exercised in full, (Y) unless one or more
Registration Statements (as defined in the Registration Rights Agreement (as
defined in the Securities Purchase Agreement)) filed pursuant to the
Registration Rights Agreement shall be effective and the prospectus contained
therein shall be available for the resale by the Claimant of all of the Warrant
Shares (as defined in Claimant’s Series C Warrant) issuable upon exercise of
Claimant’s Series C Warrant in accordance with the terms of the Registration
Rights Agreement, Claimant shall not exercise its Series C Warrant until its
Series A Warrant has been exercised in full and (Z) if effecting a Mandatory
Exercise would result in a violation of Section 1(f) of the Warrant subject to
such Mandatory Exercise, then Claimant shall provide prompt notice thereof to
the Company and Claimant shall only be required to effect such Mandatory
Exercise to the extent such Mandatory Exercise would not result in a violation
of Section 1(f) of such Warrant.
 
(e) Defined Terms. For purposes of this Agreement, the following terms shall
have the following meanings:
 
 
4

--------------------------------------------------------------------------------

 
 
(i) “Equity Conditions” means: (i) on each day during the calendar month in
which the applicable date of determination occurs and ending on and including
the applicable date of determination (the “Equity Conditions Measuring Period”),
as applicable, either (x) while Claimant’s Series A Warrant is outstanding, one
or more Registration Statements filed pursuant to the Registration Rights
Agreement shall be effective and the prospectus contained therein shall be
available for the resale by the Claimant of all of the Warrant Shares (as
defined in Claimant’s Series A Warrant) issuable upon exercise of Claimant’s
Series A Warrant in accordance with the terms of the Registration Rights
Agreement and there shall not have been during such period any Grace Periods (as
defined in the Registration Rights Agreement) or (y) from and after the date on
which Claimant’s Series A Warrant is no longer outstanding, one or more
Registration Statements filed pursuant to the Registration Rights Agreement
shall be effective and the prospectus contained therein shall be available for
the resale by the Claimant of all of the Warrant Shares (as defined in
Claimant’s Series C Warrant) issuable upon exercise of Claimant’s Series C
Warrant in accordance with the terms of the Registration Rights Agreement and
there shall not have been during such period any Grace Periods; (ii) on each day
during the Equity Conditions Measuring Period, the Common Stock (including all
of the Series A Warrant Shares (as defined in the Securities Purchase Agreement)
and all of the Series C Warrant Shares (as defined in the Securities Purchase
Agreement)) is listed or designated for quotation (as applicable) on an Eligible
Market (as defined in the Warrants) and shall not have been suspended from
trading on an Eligible Market (other than suspensions of not more than two (2)
days and occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall delisting or suspension by an Eligible
Market be pending or have been threatened (with a reasonable prospect of
delisting occurring within sixty (60) days of the applicable date of
determination) either (A) in writing by such Eligible Market or (B) by falling
below the minimum listing maintenance requirements of the Eligible Market on
which the Common Stock is then listed or designated for quotation (as
applicable); (iii) at all times from and after the date of this Agreement, the
Company shall have delivered all shares of Common Stock issuable upon exercise
of the Warrants on a timely basis as set forth in Sections 1(a) thereof
(provided that, solely for purposes of this clause (iii), (X) if the Company
fails to so timely deliver on 3 or less occasions, then the Company shall be
deemed to have timely delivered in accordance with Section 1(a) of the
applicable Warrant only if such failures were cured within one (1) Trading Day
after the occurrence thereof and (Y) if the Company does not so timely deliver
on more than 3 occasions, then this clause (iii) shall not be satisfied
regardless of the cure of such delivery failures by the Company); (iv) on each
day during the Equity Conditions Measuring Period, no public announcement of a
pending, proposed or intended Fundamental Transaction (as defined in the
Warrants) shall have occurred which has not been abandoned, terminated or
consummated; (v) as applicable, either (x) while Claimant’s Series A Warrant is
outstanding, the Company shall have no knowledge of any fact that would
reasonably be expected to cause any Registration Statement filed pursuant to the
Registration Rights Agreement to not be effective or the prospectus contained
therein to not be available for the resale of all of the Warrant Shares (as
defined in Claimant’s Series A Warrant) issuable upon exercise of Claimant’s
Series A Warrant or (y) from and after the date on which Claimant’s Series A
Warrant is no longer outstanding, the Company shall have no knowledge of any
fact that would reasonably be expected to cause any Registration Statement filed
pursuant to the Registration Rights Agreement to not be effective or the
prospectus contained therein to not be available for the resale of all of the
Warrant Shares (as defined in Claimant’s Series C Warrant) issuable upon
exercise of Claimant’s Series C Warrant; (vi) at all times from and after the
date of this Agreement, the Claimant shall not be in possession of any material,
non-public information regarding the Company or any of its Subsidiaries provided
to the Claimant by the Company, any of its affiliates or any of their respective
employees, officers, representatives, agents or the like; (vii) at all times
from and after the date of this Agreement, the Company or any of its
Subsidiaries, pursuant to or within the meaning of Title 11, U.S. Code, or any
similar federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), shall not have (A) commenced a voluntary case, (B) consented
to the entry of an order for relief against it in an involuntary case, (C)
consented to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) made a general assignment for the benefit
of its creditors or (E) admitted in writing that it is generally unable to pay
its debts as they become due (provided that a “going-concern” qualification
included solely by the Company’s auditors in the Company’s audit shall not
constitute such an admission in writing by the Company or any of its
Subsidiaries); (viii) at all times from and after the date of this Agreement, no
court of competent jurisdiction shall have entered an order or decree under any
Bankruptcy Law that (X) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (Y) appoints a Custodian of the Company or
any of its Subsidiaries or (Z) orders the liquidation of the Company or any of
its Subsidiaries; and (ix) at all times from and after the date of this
Agreement, the Company otherwise shall have been in compliance in all material
respects with each, and shall not have breached in any material respect any,
provision, covenant, representation or warranty of any Transaction Document or
any of the 2010 Transaction Documents.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii) “Equity Conditions Failure” means, with respect to the applicable date of
determination, that on any day during the period commencing on the first day of
the calendar month in which such date of determination is required to occur
through and including such date of determination, the Equity Conditions have not
been satisfied (or waived in writing by the Claimant).
 
(iii) “Mandatory Exercise Amount” means, with respect to the applicable date of
determination, an amount equal to the positive difference (if any) between (I)
the sum of (X) $1,500 plus (Y) the product of (a) the number of Qualifying
Months that have occurred from and after May 2012 through and including such
date of determination (for clarification purposes including the then current
calendar month if it is a Qualifying Month) multiplied by (b) $1,200 minus (II)
the aggregate of all Aggregate Exercise Prices (as defined in Claimant’s
Warrants) paid in cash by Claimant to the Company pursuant to exercises of its
Warrants from and after the date of this Agreement through and including such
date of determination, provided that in no event shall such positive difference
(if any) exceed $1,200 for any Qualifying Month.
 
(iv) “Mandatory Number of Warrant Shares” means, with respect to the applicable
date of determination, a number of Warrant Shares (as defined in the Claimant’s
Warrant that is subject to the applicable Mandatory Exercise) equal to the
lesser of (i) the quotient of (I) the Mandatory Exercise Amount determined on
such date of determination divided by (II) the Exercise Price in effect on such
date of determination under the Claimant’s Warrant that is subject to the
applicable Mandatory Exercise (with such quotient being rounded up to the
nearest whole number) and (ii) all of the Warrant Shares (as defined in the
Claimant’s Warrant that is subject to the applicable Mandatory Exercise)
remaining on such date of determination under the Claimant’s Warrant that is
subject to the applicable Mandatory Exercise.
 
 
6

--------------------------------------------------------------------------------

 
 
4. Company Representations and Warranties. The Company represents and warrants
to the Claimant that:
 
(a) Organization. The Company is duly organized and validly existing and in good
standing under the laws of the jurisdiction in which it is formed, and has the
requisite power and authority to own its properties and to carry on its business
as now being conducted and as presently proposed to be conducted. The Company
has no Subsidiaries. “Subsidiaries” means any Person in which the Company,
directly or indirectly, (I) owns any of the outstanding capital stock or holds
any equity or similar interest of such Person or (II) controls or operates any
part of the business, operations or administration of such Person, and each of
the foregoing, is individually referred to herein as a “Subsidiary.”
 
(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement in
accordance with the terms hereof. The execution and delivery of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by the Company’s board of
directors, and no further filing, consent or authorization is required by the
Company, its Subsidiaries, their respective boards of directors or their
stockholders or other governing body. This Agreement has been duly executed and
delivered by the Company, and it constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.
 
(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will not (i) result in a violation of the articles of incorporation of
the Company (the “Articles of Incorporation”) (including, without limitation,
any certificate of designation contained therein) or other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or bylaws of the Company or any of its
Subsidiaries or (ii) result in a violation of any law, rule, regulation, order,
judgment or decree applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.
 
(d) Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under, or contemplated by, this Agreement, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain at or prior to the
consummation of the transactions contemplated by this Agreement have been
obtained or effected on or prior to the consummation of the transactions
contemplated by this Agreement, and the Company is not aware of any facts or
circumstances which might prevent the Company from obtaining or effecting any of
the registration, application or filings contemplated by this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(e) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation,
bylaws or other organizational documents or the laws of the jurisdiction of its
incorporation or otherwise which is or could become applicable as a result of
the transactions contemplated by this Agreement, together with all other
securities now or hereafter owned or acquired by Claimant. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.
 
(f) Equity Capitalization.  As of the date hereof, the authorized capital stock
of the Company consists of (i) 750,000,000 shares of Common Stock, of which
414,388,151 are issued and outstanding and (ii) 1,000,000 shares of preferred
stock, of which, 3,000 are issued and outstanding. All of such outstanding
shares are duly authorized and have been, or upon issuance will be, validly
issued and are fully paid and non-assessable.
 
(g) Investment Company Status. The Company is not, and upon the consummation of
the transactions contemplated by this Agreement will not be, an “investment
company,” an affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of  1940, as amended.
 
(h) Registration Statement. All 1,575,645.38 Warrant Shares issuable upon
exercise of Claimant’s Series A Warrant have been registered for resale by the
Claimant under the 1933 Act pursuant to Registration Statement No. 333-170567
filed with the SEC (including by application of Rule 416 promulgated by the SEC
(as defined in the Securities Purchase Agreement) under the 1933 Act)
(collectively with the prospectus contained therein, the “Effective Registration
Statement”). The Effective Registration Statement is effective and available for
use for the resale by the Claimant of all such Warrant Shares and the Company
has not received any notice that the SEC has issued or intends to issue a
stop-order with respect to the Effective Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of the Effective
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so.
 
 
8

--------------------------------------------------------------------------------

 
 
(i) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Claimant or any of its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information regarding the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement. The Company understands and confirms that the Claimant will rely on
the foregoing representations in effecting transactions in securities of the
Company.
 
(j) Assignment of Claims. There has been no actual assignment or transfer or
purported assignment or other transfer by any Company Releasor of all or any
portion of any of the Company Claims which have been released by any Company
Releasor by any provision of this Agreement. The Company is the sole owner and
real party-in-interest regarding all Company Claims released by the Company
Releasors pursuant to this Agreement.
 
5. Claimant Representations and Warranties. Claimant represents and warrants to
the Company that:
 
(a) Organization. Claimant is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.
 
(b) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Claimant and constitutes the legal, valid
and binding obligations of Claimant enforceable against Claimant in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c) No Conflicts. The execution, delivery and performance by Claimant of this
Agreement and the consummation by Claimant of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
Claimant, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Claimant is a party, or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Claimant, except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Claimant to perform
its obligations hereunder.
 
(d) Assignment of Claims. There has been no actual assignment or transfer or
purported assignment or other transfer by Claimant of all or any portion of any
of the Claimant Claims which have been released by Claimant by any provision of
this Agreement. Claimant is the sole owner and real party-in-interest regarding
the Claimant Claims released by Claimant pursuant to this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
6. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties solely as to the settlement and compromise of
all Company Claims and Claimant Claims between the parties and supersedes and
replaces all prior settlement negotiations and proposed agreements, written or
oral, between the parties solely with respect to the subject matter contained in
this Agreement; provided, however, nothing contained in this Agreement shall (or
shall be deemed to), other than as expressly set forth in the last sentence of
Section 5(b) hereof and the last sentence of this Section 6, (i) have any effect
on any agreements Claimant has entered into with, or any instruments Claimant
has received from, the Company or any of its Subsidiaries prior to the date
hereof with respect to any investment made by Claimant in the Company
(including, without limitation, any of the 2010 Transaction Documents) or (ii)
waive, alter, modify or amend in any respect any obligations of the Company or
any of its Subsidiaries, or any rights of or benefits to Claimant or any other
Person, in any agreement entered into prior to the date hereof between or among
the Company and/or any of its Subsidiaries and Claimant, or any instruments
Claimant received from the Company and/or any of its Subsidiaries prior to the
date hereof (including, without limitation, any of the 2010 Transaction
Documents), and all such agreements and instruments shall continue in full force
and effect. Except as expressly set forth herein, neither the Company nor
Claimant makes any representation, warranty, covenant or undertaking, express or
implied, with respect to the matters contained herein or therein. The parties
hereto acknowledge that no other party, or agent, representative or attorney of
any other party, has made any promise, representation, or warranty whatsoever,
express or implied, not expressly contained in this Agreement concerning the
subject matter hereof, to induce this Agreement or otherwise, and the parties
acknowledge that they have not executed this Agreement in reliance upon such
promise, representation, or warranty not expressly contained herein. No party
hereto has granted any waiver or release except as, and to the extent, expressly
set forth in this Agreement. For clarification purposes, the Recitals are part
of this Agreement.  It is expressly understood and agreed that nothing contained
in this Agreement is intended to be, is, constitutes or shall be deemed to be or
constitute, an amendment to any of the 2010 Transaction Documents and all of the
2010 Transaction Documents shall continue in full force and effect (other than
(x) Claimant’s Series B Warrant, which shall be terminated in accordance with
the last sentence of Section 5(b) hereof and (y) Section 4(n) of the Securities
Purchase Agreement, which section shall be of no further force or effect from
and after the Closing).
 
7. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Illinois, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Cook County, Illinois, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall (i) be deemed to limit in any way any right to serve process in any
manner permitted by law or (ii) be deemed or operate to preclude any party
hereto from bringing suit or taking other legal action against any other party
hereto in any other jurisdiction to collect on such other party’s obligations
hereunder to such party or to enforce a judgment or other court ruling in favor
of such party against such other party. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
10

--------------------------------------------------------------------------------

 
 
8. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, if delivered
personally; (ii) when sent, if sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) when sent, if sent by e-mail (provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not immediately receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient) and (iv) if sent by overnight courier service,
one (1) Business Day after deposit with an overnight courier service with next
day delivery specified, in each case, properly addressed to the party to receive
the same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:
 
If to the Company:
 
3200 W. Valhalla Drive
Burbank, California 91505
Facsimile: (818) 260-0445
E-mail address: dean@imaging3.com
Attention: Chief Executive Officer


With a copy (for informational purposes only) to:
 
Richardson & Associates
1453 3rd Street Promenade #315
Santa Monica, CA 90401-3419
Facsimile: (310) 393-2004
E-mail address: markr@richardson-law.com
Attention: Mark Richardson, Esq.
 
If to Claimant:
 
Freestone Advantage Partners, L.P.
c/o Cranshire Capital Advisors, LLC
3100 Dundee Road, Suite 703
Northbrook, Illinois 60062
Facsimile: (847) 562-9031
E-mail address: notices@cranshirecapital.com
Attention: Mitchell P. Kopin
 
 
11

--------------------------------------------------------------------------------

 
 
With a copy (for informational purposes only) to:
 
Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Facsimile:  (312) 456-8435
E-mail address: liebermanp@gtlaw.com
mazurt@gtlaw.com
Attention:  Peter H. Lieberman, Esq.
Todd A. Mazur, Esq.
 
or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.
 
9. Counterparts. This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other parties. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 
10. Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
 
12

--------------------------------------------------------------------------------

 
 
11. Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
12. Disclosure of Transactions and Other Material Information. The Company
shall, on or before 8:30 a.m., New York time, on the first (1st) Business Day
after the date of this Agreement, file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by this Agreement in the
form required by the 1934 Act and attaching this Agreement (including all
attachments, the “8-K Filing”). From and after the filing of the 8-K Filing, the
Company shall have disclosed all material, non-public information (if any)
regarding the Company and its Subsidiaries that was delivered to the Claimant by
the Company or any of its Subsidiaries, or any of its officers, directors,
employees or agents in connection with the transactions contemplated by this
Agreement. The Company shall not, and the Company shall cause each of its
Subsidiaries and each of its and their respective officers, directors, employees
and agents not to, provide Claimant with any material, non-public information
regarding the Company or any of its Subsidiaries from and after the filing of
the 8-K Filing without the express prior written consent of Claimant. In the
event of a breach of any of the foregoing covenants by the Company, any of its
Subsidiaries, or any of its or their respective officers, directors, employees
and agents (as determined in the reasonable good faith judgment of Claimant), in
addition to any other remedy provided herein, Claimant shall have the right to
make a public disclosure, in the form of a press release, public advertisement
or otherwise, of such material, non-public information without the prior
approval by the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees or agents. Claimant shall not have any
liability to the Company, any of its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents, for any such
disclosure. Subject to the foregoing, neither the Company, its Subsidiaries nor
Claimant shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, the Company
shall be entitled, without the prior approval of Claimant, to issue any press
release or make other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) Claimant shall be consulted by the Company in connection with any
such press release or other public disclosure prior to its release). Without the
prior written consent of the Claimant, the Company shall not (and shall cause
each of its Subsidiaries and affiliates to not) disclose the name of Claimant in
any filing (other than the 8-K Filing), announcement, release or otherwise.
Notwithstanding anything contained in this Agreement to the contrary and without
implication that the contrary would otherwise be true, the Company expressly
acknowledges and agrees that Claimant shall not have (unless expressly agreed to
by Claimant after the date hereof in a written definitive and binding agreement
executed by the Company and Claimant), any duty of confidentiality with respect
to, or a duty not to trade on the basis of, any information regarding the
Company or any of its Subsidiaries.
 
 
13

--------------------------------------------------------------------------------

 
 
13. Successors and Assigns; No Third Party Beneficiaries; Amendments and
Waivers. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns. No party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other party hereto. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than the Company Releasees and the Claimant
Releasees. No provision of this Agreement may be amended other than by an
instrument in writing signed by the parties hereto. No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party.
 
14. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
15. Expenses. Except as otherwise set forth in this Agreement, each party to
this Agreement shall bear its own expenses in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement.
 
16. Indemnification.  In consideration of Claimant’s execution and delivery of
this Agreement and in addition to all of the other obligations of the Company
under this Agreement the Company shall defend, protect, indemnify and hold
harmless each Claimant Releasee from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (regardless of whether any such Claimant
Releasee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements
(collectively, the “Indemnified Liabilities”), incurred by any Claimant Releasee
as a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in any of this
Agreement, (b) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement or (c) any cause of action, suit, proceeding
or claim brought or made against such Claimant Releasee by a third party
(including for these purposes a derivative action brought on behalf of the
Company or any Subsidiary) or which otherwise involves such Claimant Releasee
that arises out of, relates to or results from (i) the execution, delivery,
performance or enforcement of this Agreement or any other agreement entered into
with, or any instrument received from, the Company (including, without
limitation, the 2010 Transaction Documents), (ii) any disclosure properly made
by the Claimant pursuant to Section 12 or (iii) the status of such Claimant
Releasee either as a holder of securities of the Company or as a party to this
Agreement, any of the 2010 Transaction Documents or any other agreement entered
into with, or any instrument received from, the Company (including, without
limitation, as a party in interest or otherwise in any action or proceeding for
injunctive or other equitable relief). To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.
 
 
14

--------------------------------------------------------------------------------

 
 
17. Survival. The representations, warranties, agreements and covenants shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement.
 
18. Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to shares of Common
Stock and any other numbers in this Agreement that relate to the Common Stock
shall be automatically adjusted for stock dividends, stock splits, stock
combinations and other similar transactions that occur with respect to the
Common Stock after the date of this Agreement.
 
19. Remedies. Claimant shall have all rights and remedies set forth in this
Agreement and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes, acknowledges and agrees that in the event
that the Company fails to perform, observe, or discharge any or all of the
Company’s obligations under this Agreement, irreparable harm to Claimant will
result therefrom. Accordingly, the Company acknowledges that the remedy at law
for a breach of its obligations under this Agreement will be inadequate and
agrees that Claimant shall be entitled, in addition to all other available
remedies, to specific performance and/or temporary, preliminary and permanent
injunctive or other equitable relief from any court of competent jurisdiction in
any such case without the necessity of showing economic loss and without posting
a bond or any other security.
 
20. Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) this Agreement, whenever Claimant
exercises a right, election, demand or option under this Agreement and the
Company does not timely perform its related obligations within the periods
therein provided, then Claimant may rescind or withdraw, in its sole discretion
from time to time upon written notice to the Company, any relevant notice,
demand or election in whole or in part without prejudice to its future actions
and rights.
 
21. Acknowledgments. Without implication that the contrary would otherwise be
true, (a) the Company expressly acknowledges and agrees that (i) none of the
securities issued by the Company pursuant to the October 2011 SPA or any
securities of the Company that are issuable upon conversion, exercise or
exchange thereof shall constitute Excluded Securities (as defined in the
Securities Purchase Agreement) and (ii) nothing (including, without limitation,
the SEC not allowing any Warrant Shares (as defined in the Securities Purchase
Agreement) to be included in any Registration Statement for any reason and any
reasons alleged by the Company in connection with the Action) shall prohibit
Claimant from exercising either of its Warrants on a “cashless basis” in
connection with any exercise thereof if Section 1(d) of the applicable Warrant
permits a Cashless Exercise (as defined in the Warrants) at the time of the
applicable exercise thereof and (b) Claimant expressly acknowledges and agrees
that each exercise of a Warrant by Claimant will be on a “cash basis” unless
Claimant is permitted to exercise such Warrant on “cashless basis” at the time
of such exercise pursuant to Section 1(d) of such Warrant.
 
 
15

--------------------------------------------------------------------------------

 
 
22. No Admission of Liability. This Agreement constitutes a compromise of
disputed Claims, and neither the entering into of this Agreement, nor the
performance of any of the obligations under this Agreement, shall constitute any
admission of any wrongdoing, any violation of any law, statute, rule,
regulation, ordinance or the like of the United States or any state located in
the United States or that any party hereto has any liability to any other party
hereto with respect to any of the Claims released in this Agreement.
 
23. Termination. Notwithstanding anything contained in this Agreement to the
contrary, if the Closing has not occurred within ten (10) Business Days after
the date hereof, then this Agreement shall automatically be terminated and be
null and void ab initio.
 
[signature page follows]
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 
IMAGING3, INC.




By:__________________________
Its:__________________________
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 
FREESTONE ADVANTAGE PARTNERS, L.P.


By:  Cranshire Capital Advisors, LLC
Its:  Investment Manager




By:_________________________
Its:_________________________
 

